MEMORANDUM **
Marie Antoniette Baloyo, a native and citizen of the Philippines, petitions for review of the Board of Immigration Appeals’ order dismissing her appeal from an immigration judge’s decision denying her application for withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. *183We review for substantial evidence and will uphold the agency’s decision unless the evidence compels a contrary conclusion. Prasad v. INS, 47 F.3d 336, 339-40 (9th Cir.1995). We deny the petition for review.
In her opening brief, Baloyo does not challenge the agency’s finding that she failed to establish past persecution, and has therefore waived the issue. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996) (issues not supported by argument are deemed waived). Substantial evidence supports the agency’s finding that Baloyo failed to demonstrate a clear probability of future persecution on the basis of her Catholic religion, or on the basis that she has lived in the United States and would be presumed to hold Western views. See Prasad, 47 F.3d at 340. Accordingly, her withholding of removal claim fails.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.